                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISON

GAYLA BRATTON, individually and as               )
Plaintiff ad Litem for Richard Bratton, deceased )
444 S. Sam Houston Boulevard                     )
Houston, Missouri 65482                          )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )          Case No.
                                                 )
UNITED STATES OF AMERICA                         )
Serve: Office of Chief Counsel                   )
       U.S. Department of Veteran Affairs        )
       Building 25, Room 308                     )
       1 Jefferson Barracks Drive                )
       St. Louis, Mo 63125                       )
                                                 )
                      Defendant.                 )

                                         COMPLAINT
                              (Allegations Common to All Counts)

       COMES NOW Plaintiff Gayla Bratton, and for her allegations common to all counts of

this Complaint against Defendant states and alleges:

       1.       Decedent Richard Bratton was at all material times a resident of Texas County,

Missouri, residing at 444 S. Sam Houston Boulevard, Houston, Missouri 65482. At all material

times, Decedent Richard Bratton was a veteran of the United States Armed Forces and was

treated at pertinent times by Department of Veteran Affairs, Harry S. Truman Memorial

Veteran’s Hospital at 800 Hospital Drive, Columbia, Missouri 65201.

       2.       This action is brought in accordance with the Missouri Wrongful Death Statute

RSMO § 537.080 et seq.

       3.       At all material times, Plaintiff Gayla Bratton was the wife of Decedent Richard

Bratton. Plaintiff Gayla Bratton resides at the above captioned address in Texas County,



                                        1
            Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 1 of 13
Missouri. Plaintiff Gayla Bratton is a proper party to bring this suit in the wrongful death of

Decedent Richard Bratton pursuant to RSMO § 537.080 (1).

        4.       Plaintiff Gayla Bratton in her capacity of Plaintiff ad Litem brings this action

pursuant to R.S.Mo. §§ 537.020 and 537.021, under the Missouri survival statute, for the loss of

chance of recovery of her husband, Decedent Richard Bratton who died on April 10, 2019.

        5.       Defendant United States of America is a government entity, which has facilities

throughout the United States, and in particular, the Department of Veteran Affairs, Harry S.

Truman Veteran’s Memorial Hospital at 800 Hospital Drive, Columbia, Missouri 65201.

(hereinafter referred to as “Defendant USA”).

        6.       This Court has jurisdiction over this matter pursuant to Title 28, U.S.C. § 2671, et

seq., the Federal Tort Claims Act, and pursuant to Title 28, U.S.C. § 1346. This case arises in

the State of Missouri, more specifically the Western District of Missouri. Venue lies in this Court

as the negligent acts complained of occurred in Boone County, Missouri pursuant to 28 U.S.C. §

1391.

        7.       Plaintiffs timely filed an administrative claim “Form 95” for personal injury with

the Department of Veterans Affairs. Such claim was received by the Department of Veteran

Affairs on August 29, 2019. More than six (6) months have elapsed since the filing of the

administrative claim with no final disposition of such claim.

        8.       At all material times, the health care providers and/or personnel who attended

Decedent Richard Bratton on his admissions and health care treatment at Harry S. Truman

Veterans Memorial Hospital from April 1, 2016 until his death on April 10, 2019, directly and

indirectly were employed as agents, servants and employees of Defendant USA. In doing and

omitting to do all the things alleged herein, Defendant’s agents, servants, and employees were




                                         2
             Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 2 of 13
acting within the scope and course of their employment as health care providers and/or personnel

for Defendant USA, and Decedent Richard Bratton was monitored and treated by Defendant

health care provider’s agents, servants, and employees.

                               CONSTITUTIONAL OBJECTIONS

       9.       Plaintiffs wish to raise as early as possible Constitutional objections concerning

recent legislation concerning medical malpractice/negligence actions.

       10.      House Bill 393, enacted in 2005, and numerous particular provisions therein,

violate the Missouri Constitution and are therefore invalid and without legal effect, as more fully

discussed herein.

       11.      House Bill 393 violates the requirements in Article III, Section 23 of the Missouri

Constitution that a bill have only a single subject and that that subject be clearly expressed in its

title. The title of HB393 purports to repeal various statutes and enact in lieu thereof twenty-three

new sections relating to claims for damages and payment thereof. This title is unconstitutionally

under-inclusive because the bill addresses multiple subjects and because some of the provisions

enacted under the bill relate to claims other than claims for damages.

       12.      Section 538.210 of the Revised Statutes of Missouri, which purports to limit

Plaintiffs’ recovery for non-economic damages against a health care provider in an action for

damages for personal injury or death arising out of the rendering of or the failure to render health

care services, violates:

                a. Plaintiffs’ rights to equal protection of the law, guaranteed by Article I,

                    Section 2 of the Missouri Constitution, because: (1) the cap on non-economic

                    damages irrationally treats plaintiffs in medical malpractice cases differently

                    than plaintiffs in other tort cases, (2) the cap on non-economic damages




                                        3
            Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 3 of 13
       irrationally treats plaintiffs with severe injuries and large economic damages

       differently than plaintiffs with little economic damages, (3) the cap on non-

       economic damages irrationally treats plaintiffs injured by one tortfeasor

       differently than plaintiffs injured by multiple tortfeasors, (4) the cap on non-

       economic damages irrationally treats plaintiffs injured by one act, or

       occurrence, of negligence differently than plaintiffs injured by multiple acts,

       or occurrences, of negligence, (5) the denial of pre-judgment interest in

       medical malpractice cases is an arbitrary and irrational distinction between

       plaintiffs injured by health care providers and plaintiffs injured by other

       tortfeasors and (6) the cap on punitive damages irrationally treats plaintiffs in

       tort actions where the defendant pleads guilty to or is convicted of a felony

       differently than plaintiffs in actions where a criminal prosecution of the

       defendant is not pursued or is unsuccessful;

    b. Plaintiffs’ rights to due process of law, guaranteed by Article I, Section 10 of

       the Missouri Constitution, because it unreasonably deprives the plaintiff of

       full and fair compensation for their injuries;

    c. Plaintiffs’ rights to a certain remedy for every injury, guaranteed by Article I,

       Section 14 of the Missouri Constitution, because the statute fails to provide a

       reasonable substitute for the damages denied to plaintiffs under the statute;

    d. Plaintiffs’ rights to trial by jury, guaranteed by Article I, Section 22(a) of the

       Missouri Constitution, because the right to trial by jury as provided for in the

       Constitution includes the right to have a jury determine all of the plaintiffs’

       damages without interference by the legislature;




                            4
Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 4 of 13
                e. the separation of powers, established by Article II, Section 1 of the Missouri

                      Constitution, because it is within the fundamental and inherent function of the

                      courts, not the legislature, to remit verdicts and judgments; and

                f. the prohibition against special laws granting to any corporation, association,

                      or individual any special or exclusive right, privilege or immunity, established

                      by Article III, Section 40 (28) of the Missouri Constitution, because the cap

                      (1) arbitrarily distinguishes between slightly and severely injured plaintiffs,

                      (2) arbitrarily distinguishes between plaintiffs with identical injuries and (3)

                      arbitrarily distinguishes between individual types of injuries.

        13.     Furthermore, application of § 538.210, which purports to limit plaintiffs’ recovery

for noneconomic damages against a healthcare provider in an action for personal injury arising

out of the rendering or failure to render health care services, would violate the proscription

against retroactive laws found in Article I, Section 13 of the Missouri Constitution. Plaintiffs’

claims and cause of action accrued prior to August 28, 2005. The statutory changed to (1) caps

on noneconomic damages and (2) respondeat superior liability found in revised § 538.210 are

substantive in nature, and therefore revised § 528.210 cannot be applied retroactively to

Plaintiffs’ claims.

        14.     Section 538.225 of the Revised Statutes of Missouri, which requires plaintiffs’

counsel to submit an affidavit stating that counsel has obtained the written opinion of a legally

qualified health care provider that each defendant had breached the applicable standard of care,

purports to limit the definition of “legally qualified health care provider” to those who either are

practicing or have recently practiced the same specialty as the defendant, and purports to require

the court to dismiss the action if either plaintiff’s counsel fails to submit said affidavit or, after in




                                      5
          Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 5 of 13
camera review of the written opinion, the court determines that there is not probable cause to

believe that a qualified and competent health care provider will testify that the Plaintiff was

injured due to medical negligence by a defendant, violates:

                   a. Plaintiffs’ rights to open courts and a certain remedy for every injury,

                      guaranteed by Article I, Section 14 of the Missouri Constitution;

                   b. Plaintiff’s rights to trial by jury, guaranteed by Article I, Section 22(a) of the

                      Missouri Constitution;

                   c. the separation of powers, established by Article II, Section 1 of the Missouri

                      Constitution; and

                   d. the requirement that any law amending or annulling a Supreme Court rule of

                      practice, procedure, or pleading be limited to that purpose, established by

                      Article V, Section 5 of the Missouri Constitution.

        15.        Section 490.715 of the Revised Statutes of Missouri, which purports to transfer

from the jury to the court the authority to determine the value of medical treatment rendered to

the Decedent, violates Plaintiffs’ rights to trial by jury as guaranteed by Article I, Section 22(a)

of the Missouri Constitution, because the right to trial by jury as provided for in the Constitution

includes the right to have a jury determine all of the plaintiff’s damages without interference by

the legislature.

        16.        Section 408.040 of the Revised Statutes of Missouri, which purports to establish

different rates for the calculation of post-judgment interest in tort and non-tort actions, as well as

different rates for the calculation of pre- and post-judgment interest in tort actions, violates

Plaintiffs’ right to equal protection of the law, guaranteed by Article I, Section 2 of the Missouri

Constitution.




                                      6
          Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 6 of 13
        17.     Section 538.300 of the Revised Statutes of Missouri, which purports to exempt

tort claims against health care providers from the statutory requirements for payment of pre- and

post-judgment interest set forth in Section 408.040 of the Revised Statutes of Missouri, violates

plaintiffs’ right to equal protection of the law, guaranteed by Article I, Section 2 of the Missouri

Constitution and the prohibition against special laws granting to any corporation, association, or

individual any special or exclusive right, privilege or immunity, established by Article III,

Section 40 (28) of the Missouri Constitution.

        18.     Section 537.067 of the Revised Statutes of Missouri, which purports to eliminate

the joint and several liability of tort defendants who are found to bear less than fifty-one percent

(51%) of the fault for plaintiff’s injuries, and to prohibit any party from disclosing the impact of

this provision to the jury, violates:

                a. Plaintiffs’ right to due process of law, guaranteed by Article I, Section 10 of

                    the Missouri Constitution, because it may unreasonably deprive the plaintiffs

                    of full compensation for their injuries; and

                b. Plaintiffs’ right to a certain remedy for every injury, guaranteed by Article I,

                    Section 14 of the Missouri Constitution, because the statute fails to provide a

                    reasonable substitute for the damages denied to plaintiffs under the statute.

        19.     Furthermore, the application of §537.067, which purports to eliminate joint and

several liability of tortfeasors who are found to bear less than fifty-one percent (51%) of the fault

for plaintiffs’ injuries, and to prohibit any party from disclosing the impact of this provision to

the jury, would violate the proscription against retroactive laws found in Article I, Section 13.

Plaintiffs’ claims and cause of action accrued prior to August 28, 2005. The statutory changes to




                                      7
          Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 7 of 13
joint and several liability are substantive in nature, and therefore § 537.067 cannot be applied

retroactively to Plaintiffs’ claims.

                                       FACTUAL ALLEGATIONS

        20.      Decedent Richard Bratton, a longtime patient of the Harry S. Truman Veteran’s

Memorial Hospital underwent an abdominal CT scan to rule out a suspected incisional hernia on

April 1, 2016.

        21.      Decedent’s April 1, 2016 CT scan revealed no incisional hernia but showed

“multiple heavily calcified nodules… in the mesenteric fat posteriorly located inferior to the liver

and posterolateral to the right kidney.” This was the first of several diagnostic imaging results

that showed an evolving liposarcoma.

        22.      Decedent underwent a follow-up CT angiogram of his abdomen in May of 2016

that confirmed the presence of multiple nodular calcified lesions.

        23.      No further action was taken during 2016 by healthcare providers at Harry S.

Truman Veteran’s Memorial Hospital concerning Decedent’s lesions.

        24.      On July 14, 2017, Decedent Richard Bratton underwent another follow-up CT

angiogram of his abdomen that once again revealed the same calcified nodules that were present

on his 2016 CT scans.

        25.      Decedent’s July 2017 CT angiogram also revealed a 6 cm infra-hepatic cyst in the

same area. This led to an ultrasound guided aspiration of this lesion which removed 50cc of

serosanguinous fluid which contained no cells and grew no organisms. No further studies of this

lesion were pursued at that time.

        26.      On November 29, 2017, Decedent Richard Bratton underwent another CT scan of

his abdomen and pelvis, which showed his retroperitoneal cystic lesion with lobulated margins




                                      8
          Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 8 of 13
measuring 7.1 cm x 6.8 x 6.4 cm. Despite this finding, healthcare providers at Harry S. Truman

Veteran’s Memorial Hospital continued to merely monitor Decedent.

       27.     Decedent’s January 12, 2018 and April 10, 2018 MRI exams demonstrated

continued increase in the size of the lesion, but there was no consideration of this in either of the

reports as having a malignant potential.

       28.     Decedent’s July 6, 2018 MRI revealed his lesion to measure approximately 11.6 x

77.7 x 9.2 cm, compared to 8.9 x 7.4 x 7.2 com on the previous exam and 6.9 x 7.8 x 6.9 cm on

January 12, 2018. The radiologist concluded that these finding were suggestive of a malignant

process. Finally, ten days later Decedent underwent a radical resection of this large

retroperitoneal mass including his right kidney. The pathology revealed this tumor to be a

dedifferentiated liposarcoma with lymphovascular invasion.

       29.     Decedent sought treatment with sarcoma specialist Benjamin Powers, M.D. at KU

Medical Center as timely appointments at the VA were not available. Dr. Powers felt at the time

that chemo and radiation were not viable options for his type of cancer and surveilling with

imaging was the best approach.

       30.     Within six months of Decedent’s operation, a CT scan performed on December

15, 2018 demonstrated both extensive local recurrence in the tumor bed and metastatic disease in

his lungs and liver. Unfortunately, Decedent succumbed to cancer and he died on April 10, 2019.

                                              COUNT I
                                           (Wrongful Death)

       COMES NOW Plaintiff Gayla Bratton and for Count I of this Complaint against Defendant

USA, pursuant to R.S.Mo. §537.080, states and alleges:

       31.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as

though fully set forth herein.



                                      9
          Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 9 of 13
       32.     Defendant USA, operating through its agents, servants or employees had a duty to

Decedent Richard Bratton to provide medical care in accordance with the accepted standards of

care for physicians and hospitals providing medical care, including the proper and timely diagnosis

and treatment of medical conditions and disease processes; Defendant USA further had a duty, by

and through its agents, servants and employees to provide proper medical care to its patients at the

Harry S. Truman Veteran’s Memorial Hospital and, in particular to Decedent Richard Bratton.

       33.     Defendant USA, through its agents, servants and employees, breached said duties

by negligently failing to measure up to the standards of due care required by members of Defendant

USA’s profession in the following particulars, to wit:

               a. In failing to respond appropriately to Decedent’s diagnostic and/or radiographic

                   test results; and/or

               b. In failing to inform Decedent Richard Bratton of the potential malignancy of

                   the structures show on his diagnostic and/or radiographic test results; and/or

               c. In failing to appropriately diagnose Decedent Richard Bratton’s cancer; and/or

               d. In failing to appropriately treat Decedent Richard Bratton’s cancer; and/or

               e. In failing to stop Decedent Richard Bratton’s cancer from growing and

                   spreading throughout his body; and/or

               f. In failing to appropriately refer Decedent Richard Bratton to a specialist; and/or

               g. In failing to perform necessary diagnostic testing; and/or

               h. In failing to adhere to the requisite standards of due care and skill required and

                   observed by members of the profession in further particulars presently unknown

                   to Plaintiff Gayla Bratton.




                                     10
         Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 10 of 13
       34.       As a direct and proximate result of the negligence of Defendant, Decedent Richard

Bratton was caused injury that resulted in his death.

       35.       As a direct and proximate result of the negligence of Defendant, Decedent Richard

Bratton suffered and endured prior to his death a significant level of physical and mental pain and

suffering.

       36.       As a direct and proximate result of the negligence of Defendant, Plaintiff Gayla

Bratton, as the wife and heir at law of Decedent Richard Bratton, has suffered mental anguish,

suffering, and bereavement; loss of society, companionship, comfort, and protection; loss of

marital care, attention, advice and counsel; loss of parental care, training, guidance, and education;

and reasonable funeral expenses.

       WHEREFORE, Plaintiff Gayla Bratton prays for judgment against Defendant United

States of America under Count I of this Complaint, for just and fair compensation adequate to

compensate Plaintiff for the injuries and damages suffered and incurred in the past and will

continue to suffer and incur in the future, as well as for Plaintiff’s costs herein incurred and

expended, and for such and further relief as the Court may deem just and necessary under the

circumstances.

                                           COUNT II
                            (Loss Chance of Recovery and/or Survival)

       COMES NOW Plaintiff Gayla Bratton, as Plaintiff ad Litem for Richard Bratton, deceased,

and for Count II of this Complaint against Defendant USA, and alleges:

       37.       Plaintiff ad Litem Gayla Bratton hereby incorporates each of the preceding

paragraphs as though fully set forth herein.

       38.       Defendant USA through its agents, employees, and/or servants while within the

scope of their employment, owed a duty to Decedent Richard Bratton to possess and use the degree



                                     11
         Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 11 of 13
of skill and learning ordinarily used under the same or similar circumstances by members of

Defendant’s profession; Defendant USA further had a duty to provide proper medical care to

patients and, in particular to Decedent Richard Bratton.

       39.     Defendant USA breached said duties and was negligent in failing to use that degree

of skill, care, learning, and judgment ordinarily used under the same or similar circumstances by

members of its profession as stated herein and incorporated by reference.

       40.     As a direct and proximate result of the negligence and wrongdoing of Defendant

USA as aforesaid, Decedent Richard Bratton who prior thereto had a material chance of survival

and/or recovery, lost such chance for survival and/or recovery due to the negligence of Defendant.

       41.     As a direct and proximate result of the negligence of Defendant USA, Decedent

Richard Bratton was caused to be damaged and injured as follows: he suffered a loss of a material

chance of recovery; he suffered much greater pain of body and mind due to the negligent treatment

by Defendant; he suffered a reduced life expectancy; he incurred reasonable and necessary medical

expenses, including but not limited to, hospital bills, doctor’s bills, and other related bills for

medical treatment, the exact amount of which is unknown at this time; he suffered a loss of his

enjoyment of life; that his injuries were permanent and progressive, and he suffered permanent

injuries, disabilities, and a loss of chance of recovery.

       42.     As a direct result of the loss of survival and/or recovery of Decedent Richard

Bratton, Gayla Bratton as Plaintiff ad Litem seeks recovery of such damages that Decedent Richard

Bratton suffered between the time of his injuries and the time of his death, and for the recovery of

which the decedent might have maintained an action had death not ensued; further, Plaintiff seeks

damages for the pecuniary loss suffered by reason of the death of Decedent Richard Bratton,

including funeral expenses and the reasonable value of the services, consortium, companionship,




                                     12
         Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 12 of 13
comfort, instruction, guidance, counsel, training, and support which Plaintiff has been deprived by

reason of the death of Richard Bratton.

       WHEREFORE, Plaintiff Gayla Bratton, as Plaintiff ad Litem for Richard Bratton,

deceased, prays for judgment against Defendant United States of America under Count II of this

Complaint, for just and fair compensation adequate to compensate Plaintiff for the injuries and

damages Decedent Richard Bratton has suffered and incurred in the past, as well as for Plaintiff’s

costs herein incurred and expended, and for such and further relief as the Court may deem just

and necessary under the circumstances.

                                                     Respectfully submitted,

                                                     /s/ Leland F. Dempsey
                                                     Leland F. Dempsey Mo# 30756
                                                     Dempsey & Kingsland, P.C.
                                                     1100 Main Street, Suite 1860
                                                     Kansas City, Missouri 64105
                                                     (816) 421-6868
                                                     (816) 421-2610 facsimile
                                                     ATTORNEYS FOR PLAINTIFFS




                                     13
         Case 2:20-cv-04108-WJE Document 1 Filed 06/23/20 Page 13 of 13
